     Case: 1:20-cv-05191 Document #: 37 Filed: 12/17/20 Page 1 of 1 PageID #:450

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Wayne Farms LLC
                               Plaintiff,
v.                                                    Case No.: 1:20−cv−05191
                                                      Honorable Gary Feinerman
John Doe, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 17, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Status hearing held. Motion
hearing held and continued to 1/6/2021 at 9:15 a.m. For the reasons stated on the record,
Plaintiff's motions for default judgment against John Doe [32] [33] are granted. Enter Rule
55(a) default against Defendant John Doe. Plaintiff shall file its Rule 55(b) motion for
default judgment by 12/24/2020. If Doe Defendant wishes to oppose Plaintiff's Rule 55(b)
motion, Doe Defendant should file a written opposition by 1/14/2021 or appear at the
1/6/2021 hearing; otherwise, the court will rule on the Rule 55(b) motion on the papers at
the 1/6/2021 hearing. Plaintiffs shall serve Defendants with this order and their Rule 55(b)
papers. Attorneys/Parties should appear for the 1/6/2021 hearing by calling the Toll−Free
Number: (877) 336−1828, Access Code: 4082461. Members of the public and media will
be able to call in to listen to this hearing (use toll free number). Please, please be sure to
keep your phone on mute when you are not speaking. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
